DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This application claims priority from provisional application 62143865 (filed 04/07/2015).

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/31/2022 has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Claims 1 and 50 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1, after careful review of applicant’s specification, the examiner cannot find support in the specification or in the Remarks of the newly amended limitation “…one of the plurality of antennas is coupled to more than one of the plurality of receive conversion systems,…”, as newly recited in claim 1 line 7-8.  To be more specific and when taking the subsequent limitation into consideration, i.e. “and wherein each of the plurality of antennas is configured to be (i) coupled to any one of the plurality of receive conversion systems…” (emphasis added), there are no supports for these limitations anywhere in applicant’s disclosure the examiner could identify.  Clarification is respectfully requested.  Same or similar problem appears in claim 50 which would also need clarification.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3, 8-9, 11-14, 44-49, and 52 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 20090129304 A1, hereinafter Kim), in view of Banh et al. (US 20070298748 A1, hereinafter Banh).

Regarding claim 1, Kim teaches an apparatus, comprising (in general, see fig. 2 and corresponding paragraphs 16-21; see also fig. 3-4 and their paragraphs for additional relevant information): 
a plurality of receive conversion systems, wherein each of the plurality of receive conversion systems comprises one or more analoq-to-diqital converters (see at least fig. 2 and para. 17 in view of para. 20, e.g. a MIMO system comprises plurality of receiving components 206 which includes ADCs 218 and connects to plurality of antenna 202);
a circuit configured to couple at least one of the plurality of antennas to at least one of the plurality of receive conversion systems (see at least fig. 2 and para. 17 in view of para. 20, e.g. a MIMO system comprises plurality of receiving components 206 connects to plurality of antenna 202, for example, two receiving components 206 connect to two antenna 202, etc.), 
wherein one of the plurality of antennas is coupled to more than one of the plurality of receive conversion systems (see at least para. 17, e.g. the receiving components 206 also include other receiving components);
and wherein each of the plurality of antennas is configured to be (i) coupled to any one of the plurality of receive conversion systems or (ii) uncoupled from any one of the plurality of receive conversion systems (see at least fig. 2 and para. 17 in view of para. 20, e.g. antenna switch 204 is configured to selectively connect the antenna to a receive node 212 for reception of the incoming RF signals); 
wherein the circuit is configured to couple or uncouple the plurality of antennas and the plurality of receive conversion systems: in a first manner when the apparatus receives first signals, and in a second manner that is different from the first manner when the apparatus receives second signals which are data signals (see at least para. 21 of fig. 2 along with para. 22 of fig. 3, e.g. one example would be: the power saving controller 210 is configured to dynamically determine receive mode durations to receive signals from the BS 102…and transmit mode durations to transmit signals to the BS 102; yet another example would be: a DL frame with different types of signals in it); and 
a processor configurable to selectively control an operation of the plurality of receive conversion systems according to one or more predetermined criteria (see at least fig. 2 and para. 21, e.g. power saving controller 210 is configured to dynamically determine receive mode durations).
Kim differs from the claim, in that, it does not specifically disclose a plurality of antennas configured to be coupled to the plurality of receive conversion systems, which is well known in the art and commonly used for providing effective interference and power control.
Banh, for example, from the similar field of endeavor, teaches mechanism of a plurality of antennas configured to be coupled to the plurality of receive conversion systems (at least fig. 5 and corresponding paragraphs 23-25, see also fig. 6-7 and their corresponding paragraphs for additional details), which would have been obvious before the effective filing date of the claimed invention to and can be easily adopted by a person having ordinary skill in the art to incorporate Banh into the apparatus of Kim for providing effective interference and power control.

Regarding claim 2, Kim in view of Banh teaches at least one of the predetermined criteria relates to energy consumption of the apparatus.  (Kim, see at least para. 21)

Regarding claim 3, Kim in view of Banh teaches the circuit is configured to couple and uncouple at least one of the plurality of antennas to at least one of the plurality of receive conversion systems. (Kim, see at least fig. 2 and para. 17 in view of para. 20, e.g. antenna switch 204 is configured to selectively connect the antenna to a receive node 212 for reception of the incoming RF signals)

Regarding claim 8, Kim in view of Banh teaches the plurality of receive conversion systems comprise a first and a second conversion system, and wherein the processor is configured to: selectively enable the first conversion system and selectively disable the second conversion system for a first duration, and selectively disable the first conversion system and selectively enable the second conversion system for a second duration. (Kim, see at least fig. 2 and para. 17 and 21; Banh, see at least fig. 6-7 and para. 26-30, e.g. enabling and disabling)

Regarding claim 9, Kim in view of Banh teaches a transceiving circuit configurable to at least one of receive or transmit at least one signal during portions of one or more subframes having a predetermined duration, wherein the processor is configured to determine the first and second durations relative to a start of a subframe and a periodicity of the first and second durations based on the subframe duration.  (Kim, see at least fig. 3 and para. 22-23)

Regarding claim 11, Kim in view of Banh teaches detect an interfering signal based on signals produced by the first conversion system during the first duration; and determine a desired signal based on the detected interfering signal and the signals produced by the second conversion system during the second duration.  (Banh, see at least para. 24 and 27)

Regarding claim 12, Kim in view of Banh teaches the processor is configured to determine the first and second durations and a periodicity of the first and second durations based on at least one of a predetermined schedule, a power or energy of received signals, an availability of one or more reference signals in the received signals, a channel coherence time, or an energy consumption of the apparatus. (Kim, see at least para. 21-23)

Regarding claim 13, Kim in view of Banh teaches the plurality of receive conversion systems comprise a first conversion system and a second conversion system, the first conversion system comprises a first circuitry and a second circuitry, and the processor is further configured to selectively enable and disable the first circuitry independently from the second circuitry. (Kim, see at least fig. 2 and para. 16-21; Banh, see at least fig. 6-7 and para. 26-30, e.g. enabling and disabling)

Regarding claim 14, Kim in view of Banh teaches the processor is further configured to determine whether to selectively enable and disable the first circuitry based on signals produced by the second conversion system. (Kim, see at least fig. 2 and para. 16-21; Banh, see at least fig. 6-7 and para. 26-30, e.g. enabling and disabling)

Regarding claim 44, Kim in view of Banh teaches the operation includes at least one of (i) a sampling rate, (ii) a quantization resolution, or (iii) an on/off time. (Kim, see at least para. 15 and 40, e.g. on and off for power saving)

Regarding claim 45, Kim in view of Banh teaches the first signals include at least one of: a) control signals; b) synchronization signal bursts; c) user dependent reference signals; or d) common reference signals.  (Kim, see at least fig. 3 and para. 22 and 23, e.g. within one or more frames there include at least DL control signals)

Regarding claim 46, Kim in view of Banh teaches the second signals include a physical layer data packet.  (Kim, see at least fig. 3 and para. 22 and 49, e.g. within one or more frames there include at least UL data packets)

Regarding claim 47, Kim in view of Banh teaches the first manner specifies at least one of: a) an antenna pattern; b) a power consumption; c) a digital resolution; d) a sampling rate; e) a number of data streams; or f) an interference cancellation.  (Kim, see at least para. 21, e.g. the power saving controller 210 is configured to selectively activate or deactivate components of the MS1 according to the determined receive and transmit durations for at least reducing power consumption)

Regarding claim 48, Kim in view of Banh teaches the first and second signals are provided by same transmitter.  (Kim, see at least para. 21, e.g. to receive signals from the BS 102)

Regarding claim 49, Kim in view of Banh teaches the first signals and the second signals are both parts of or based on a predefined standard with specified signaling timeframes.  (Kim, see at least fig. 3 and para. 21, e.g. each frame includes a DL duration followed by a UL duration with their respective messages)

Regarding claim 52, Kim in view of Banh teaches each of the plurality of antennas is coupled to more than one of the plurality of receive conversion systems.  (Kim, see at least para. 17 along with para. 20, e.g. the receiving components 206 also include other receiving components)

Claims 4-6 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Banh, as applied to claims 1 and 8 above, and further in view of Bishop et al. (US 20100259433 A1, hereinafter Bishop).

Regarding claim 4, Kim in view of Banh teaches a first one of the plurality of receive conversion systems comprises analoq-to-diqital converters and a second one of the plurality of receive conversion systems comprises analoq-to-diqital converters (Kim, see at least fig. 2; Banh, see at least fig. 5).
Kim in view of Banh differs from the claim, in that, it does not specifically disclose a first one of the plurality of receive conversion systems is configured to utilize at least one of a sampling rate or a quantization resolution that is different than at least one of a further sampling rate or a further quantization resolution that a second one of the plurality of receive conversion systems is configured to utilize; which is well known in the art and commonly used for reducing power consumption.
Bishop, for example, from the similar field of endeavor, teaches mechanism such that a first one of the plurality of receive conversion systems is configured to utilize at least one of a sampling rate or a quantization resolution that is different than at least one of a further sampling rate or a further quantization resolution that a second one of the plurality of receive conversion systems is configured to utilize (see at least para. 4, e.g. taking quantization into consideration), which would have been obvious before the effective filing date of the claimed invention to and can be easily adopted by a person having ordinary skill in the art to incorporate Bishop into the apparatus of Kim in view of Banh for reducing power consumption.

Regarding claim 5, Kim in view of Banh and Bishop teaches a first one of the plurality of receive conversion systems is configured to at least one of accept or produce a first number of the first signals that is different than a second number of the second signals that a second one of the plurality of receive conversion systems is configured to at least one of accept or produce. (Bishop, see at least fig. 3 and para. 31, e.g. form the down-converters to the up-converters)

Regarding claim 6, Kim in view of Banh and Bishop teaches the circuit comprises one or more splitters. (Bishop, see at least fig. 3 and para. 31, e.g. splitter)

Regarding claim 10, Kim in view of Banh and Bishop teaches the first conversion system is configured to at least one of accept or produce a single digital signal which is one of the first signals comprising samples of a first resolution; and the second conversion system is configured to at least one of accept or produce the second signals comprising samples of a second resolution that is less than the first resolution. (Banh, see at least fig. 5 and corresponding paragraphs 23-25; Bishop, see at least para. 27 and para. 4, e.g. functions of the converters)

Claims 15-17, and 50-51 are rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Banh, as applied to claim 1 above, and further in view of Niu et al. (US 20090231196 A1, hereinafter Niu).

Regarding claim 15, Kim in view of Banh teaches at least one portion of the plurality of antennas is configurable as an antenna array, the circuit comprises a plurality of adjustable controls, each adjustable control being associated with an antenna comprising the antenna array, and the processor is configured to control the adjustable controls in association with selectively enabling a particular one of the conversions systems. (Kim, see at least fig. 2 and para. 16-21)
Kim in view of Banh differs from the claim, in that, it does not specifically disclose adjustable controls of at least one of a gain or a phase; which is well known in the art and commonly used for improving throughput and reliability.
Niu, for example, from the similar field of endeavor, teaches mechanism of adjustable controls of at least one of a gain or a phase (see at least para. 20-22); which would have been obvious before the effective filing date of the claimed invention to and can be easily adopted by a person having ordinary skill in the art to incorporate Niu into the apparatus of Kim in view of Banh for improving throughput and reliability.

Regarding claim 16, Kim in view of Banh and Niu teaches the processor is further configured to: selectively enable first and second ones of the plurality of conversion systems for a first duration, and configure the adjustable controls during the first duration to enable a first one of the plurality of conversion systems to produce a signal corresponding to a signal incident on the antenna array from a first direction and to enable a second one of the plurality of conversion systems to produce a signal corresponding to a signal incident on the antenna array from a second direction.  (Kim, see at least fig. 2 and fig. 3 along with their corresponding paragraphs at least 21-23; Niu, see at least fig. 6-7)

Regarding claim 17, Kim in view of Banh and Niu teaches the processor is further configured to: selectively enable first and second ones of the plurality of conversion systems for a first duration, and configure the adjustable controls to enable the antenna array to transmit first and second antenna signals in first and second directions, respectively, during the first duration, wherein: the first direction corresponds to a signal accepted by a first one of the plurality of conversion systems, the second direction corresponds to a signal accepted by a second one of the plurality of conversion systems, and the first and second antenna signals comprise different modulation and coding rates.  (Kim, see at least fig. 2 and fig. 3 along with their corresponding paragraphs at least 21-23; Niu, see at least fig. 6-7 along with at least 50-51)

Regarding independent claim 50, this claim is rejected for the same reasoning as the combination of claims 1, 15, and 17.

Regarding claim 51, Kim in view of Banh and Niu teaches each of the plurality of antennas is coupled to more than one of the plurality of receive conversion systems.  (Kim, see at least para. 17 along with para. 20, e.g. the receiving components 206 also include other receiving components)

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Banh, as applied to claim 1 above, and further in view of Woodsum (US 20160211906 A1).

Regarding claim 18, Kim in view of Banh teaches the plurality of antennas are configured as an array, and the processor is further configurable to selectively control the operation of the plurality of receive conversion systems according to perform at least a transform function and at least one of sampling rate, sampling resolution, and power consumption. (Kim, see at least para. 17 along with para. 62)
Kim in view of Banh differs from the claim, in that, it does not specifically disclose array having spatial resolution greater than a Nyquist criterion; which is well known in the art and commonly used for significantly increasing performance of antenna systems.
Woodsum, for example, from the similar field of endeavor, teaches mechanism of array having spatial resolution greater than a Nyquist criterion (see at least para. 19-20); which would have been obvious before the effective filing date of the claimed invention to and can be easily adopted by a person having ordinary skill in the art to incorporate Woodsum into the apparatus of Kim in view of Banh for significantly increasing performance of antenna systems.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1 and 52 are rejected under 35 U.S.C. 103 as being unpatentable over Banh et al. (US 20070298748 A1, hereinafter Banh), in view of Kim et al. (US 20090129304 A1, hereinafter Kim).

Regarding claim 1, Banh teaches an apparatus, comprising (in general, see fig. 6-7 and their corresponding paragraphs at least 26-30, see also fig. 4-5 for relevant background information): 
a plurality of receive conversion systems, wherein each of the plurality of receive conversion systems comprises one or more analoq-to-diqital converters (see at least para. 26 of fig. 6 and para. 29 of fig. 7, e.g. one of many possible embodiments would be 408-412 and 410-414);
a plurality of antennas configured to be coupled to the plurality of receive conversion systems (see at least para. 26 of fig. 6 and para. 29 of fig. 7, e.g. one of many possible embodiments would be 402-406-408 and 404-406-410);
a circuit configured to couple at least one of the plurality of antennas to at least one of the plurality of receive conversion systems (see at least para. 26 of fig. 6 and para. 29 of fig. 7, e.g. one of many possible embodiments would be 402-406-408), 
wherein one of the plurality of antennas is coupled to more than one of the plurality of receive conversion systems (see at least para. 27 of fig. 6 and para. 30 of fig. 7, e.g. one of many possible embodiments would be 402-406-408 and 402-406-410);
and wherein each of the plurality of antennas is configured to be (i) coupled to any one of the plurality of receive conversion systems or (ii) uncoupled from any one of the plurality of receive conversion systems (see at least para. 27 of fig. 6 and para. 30 of fig. 7, e.g. one of many possible embodiments would be 402-406-408 and 402-406-410 as well as 404-406-408 and 404-406-410);
wherein the circuit is configured to couple or uncouple the plurality of antennas and the plurality of receive conversion systems: in a first manner when the apparatus receives first signals (see at least para. 27 of fig. 6, e.g. this operation mode is utilized, for example, when the apparatus 400 is located in a high interfered area), and 
in a second manner that is different from the first manner when the apparatus receives second signals which are data signals (see at least para. 30 of fig. 7, e.g. this operation mode is utilized, for example, when the apparatus 400 is located in a low interfered area under power constraints).
Banh differs from the claim, in that, it does not specifically disclose a processor configurable to selectively control an operation of the plurality of receive conversion systems according to one or more predetermined criteria, which is well known in the art and commonly used for effectively reducing power consumption.
Kim, for example, from the similar field of endeavor, teaches mechanism of a processor configurable to selectively control an operation of the plurality of receive conversion systems according to one or more predetermined criteria (see at least fig. 2 and para. 21, e.g. power saving controller 210 is configured to dynamically determine receive mode durations as well as activate or deactivate components), which would have been obvious before the effective filing date of the claimed invention to and can be easily adopted by a person having ordinary skill in the art to incorporate Kim into the apparatus of Banh for effectively reducing power consumption.

Regarding claim 52, Banh in view of Kim teaches each of the plurality of antennas is coupled to more than one of the plurality of receive conversion systems.  (Banh, see at least para. 27 of fig. 6 and para. 30 of fig. 7, e.g. one of many possible embodiments would be 402-406-408 and 402-406-410 as well as 404-406-408 and 404-406-410)

Claims 15-17, and 50-51 are rejected under 35 U.S.C. 103 as being unpatentable over Banh in view of Kim, as applied to claim 1 above, and further in view of Niu et al. (US 20090231196 A1, hereinafter Niu).

Regarding claim 15, Banh in view of Kim teaches at least one portion of the plurality of antennas is configurable as an antenna array, the circuit comprises a plurality of adjustable controls, each adjustable control being associated with an antenna comprising the antenna array, and the processor is configured to control the adjustable controls in association with selectively enabling a particular one of the conversions systems. (Kim, see at least fig. 2 and para. 16-21)
Banh in view of Kim differs from the claim, in that, it does not specifically disclose adjustable controls of at least one of a gain or a phase; which is well known in the art and commonly used for improving throughput and reliability.
Niu, for example, from the similar field of endeavor, teaches mechanism of adjustable controls of at least one of a gain or a phase (see at least para. 20-22); which would have been obvious before the effective filing date of the claimed invention to and can be easily adopted by a person having ordinary skill in the art to incorporate Niu into the apparatus of Banh in view of Kim for improving throughput and reliability.

Regarding claim 16, Banh in view of Kim and Niu teaches the processor is further configured to: selectively enable first and second ones of the plurality of conversion systems for a first duration, and configure the adjustable controls during the first duration to enable a first one of the plurality of conversion systems to produce a signal corresponding to a signal incident on the antenna array from a first direction and to enable a second one of the plurality of conversion systems to produce a signal corresponding to a signal incident on the antenna array from a second direction.  (Kim, see at least fig. 2 and fig. 3 along with their corresponding paragraphs at least 21-23; Niu, see at least fig. 6-7)

Regarding claim 17, Banh in view of Kim and Niu teaches the processor is further configured to: selectively enable first and second ones of the plurality of conversion systems for a first duration, and configure the adjustable controls to enable the antenna array to transmit first and second antenna signals in first and second directions, respectively, during the first duration, wherein: the first direction corresponds to a signal accepted by a first one of the plurality of conversion systems, the second direction corresponds to a signal accepted by a second one of the plurality of conversion systems, and the first and second antenna signals comprise different modulation and coding rates.  (Kim, see at least fig. 2 and fig. 3 along with their corresponding paragraphs at least 21-23; Niu, see at least fig. 6-7 along with at least 50-51)

Regarding independent claim 50, this claim is rejected for the same reasoning as the combination of claims 1, 15, and 17.

Regarding claim 51, Banh in view of Kim and Niu teaches each of the plurality of antennas is coupled to more than one of the plurality of receive conversion systems.  (Banh, see at least para. 27 of fig. 6 and para. 30 of fig. 7, e.g. one of many possible embodiments would be 402-406-408 and 402-406-410 as well as 404-406-408 and 404-406-410)


Response to Arguments
Applicant's arguments filed 05/31/2022 have been fully considered.  Regarding the current claim set submission which has changed the scope of its invention, applicant's amendment has therefore necessitated a new ground(s) of rejection presented in this Office action, and previous Office action's rejections are considered moot.  Accordingly, corresponding dependent claims have also been rejected in this Office action.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YEE F LAM whose telephone number is (571)270-7577. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marsha Banks-Harold can be reached on 571-272-7905. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/YEE F LAM/Primary Examiner, Art Unit 2465